
	

113 S581 IS: To amend section 1105(a) of title 31, United States Code, to require that annual budget submissions of the President to Congress provide an estimate of the cost per taxpayer of the deficit, and for other purposes.
U.S. Senate
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 581
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2013
			Mr. Coats (for himself
			 and Mr. Donnelly) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend section 1105(a) of title 31, United States Code,
		  to require that annual budget submissions of the President to Congress provide
		  an estimate of the cost per taxpayer of the deficit, and for other
		  purposes.
	
	
		1.Requirement in budget
			 submission with respect to the cost per taxpayer of the deficitSection 1105(a) of title 31, United States
			 Code, is amended—
			(1)by redesignating
			 paragraph (37) (relating to the list of outdated or duplicative plans and
			 reports) as paragraph (39); and
			(2)by adding at the
			 end the following:
				
					(40)in the case of a
				fiscal year in which the budget is projected to result in a deficit, an
				estimate of the pro rata cost of such deficit for taxpayers who will file
				individual income tax returns for taxable years ending during such fiscal
				year.
					.
			
